Citation Nr: 1821131	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  14-34 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes, to include as due to exposure to herbicide agents.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to exposure to herbicide agents and/or secondary to diabetes.

3.  Entitlement to service connection for erectile dysfunction, to include as due to exposure to herbicide agents and/or secondary to diabetes.

4.  Entitlement to service connection for a skin disorder, to include as due to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S.S. Mahoney, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2017, the Veteran testified before the undersigned Veterans Law Judge.

The issues of entitlement to service connection for erectile dysfunction and a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in Vietnam and therefore is presumed to have been exposed to herbicide agents during service.

2.  The Veteran has been diagnosed with type II diabetes mellitus requiring insulin and a restricted diet.
2.  The Veteran's peripheral neuropathy of the lower extremities is proximately due to his diabetes.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for type II diabetes mellitus are met.  38 U.S.C. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for entitlement to secondary service connection for peripheral neuropathy of the lower extremities are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations - Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Certain chronic disabilities, including diabetes mellitus and peripheral neuropathy, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309.  The option of establishing service connection through a demonstration of continuity of symptomatology is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  Diseases presumptively associated with herbicide agent exposure include Type 2 diabetes and early onset peripheral neuropathy.

Even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may also be established on a secondary basis for a disability proximately due to or aggravated by a service-connected disease or injury.  See 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  To establish secondary service connection, a Veteran must show: (1) the existence of a present disability; (2) the existence of a service-connected disability; and (3) a causal relationship between the present disability and the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Diabetes

The Veteran asserts that his diabetes is related to service, to include exposure to herbicide agents therein.  Specifically, the Veteran testified that in April 1966, he was on a transport plane to Thailand when it briefly landed in Vietnam to refuel.  He reported that he disembarked the plane while it was being refueled, and was thereby exposed to herbicide agents.  He stated that as a result he received combat pay for that time.  See Board Hearing Transcript (Tr.) at 2 and January 2018 statement.

Here, the Veteran has a current diagnosis of type II diabetes mellitus requiring insulin and restricted diet.  See June 2013 VA treatment record; see also 38 C.F.R. § 4.119, Diagnostic Code 7913 (noting a 20 percent rating is warranted for diabetes mellitus requiring insulin and restricted diet).  Therefore, the first element of service connection is established, and the Veteran's diabetes is of a compensable degree.

Regarding the second element, in-service incurrence of a disease or injury, the Veteran does not report, nor do his service treatment records identify any complaints, treatment for, or diagnosis of diabetes during service.  Moreover, his August 1968 separation examination was negative for any complaint or finding of diabetes.  However, given the Veteran's military personnel records indicating that he was stationed in Thailand for one year, from April 1966 to April 1967, as well as his April 1966 military pay voucher, DA Form 2139, showing that he received combat pay for being in a combat zone in April 1966, along with his competent and credible testimony as to stopping in Vietnam, the Board will afford the Veteran the benefit of the doubt and find that he served in Vietnam.  Accordingly, he is presumed to have been exposed to herbicide agents while in service.  

Accordingly, as all of the elements for presumptive service connection for diabetes as due to exposure to herbicide agents have been met, the benefit sought on appeal is granted.  38 C.F.R. §§ 3.307, 3.309.

Peripheral Neuropathy of the Lower Extremities

The Veteran asserts that his bilateral lower extremity peripheral neuropathy is related to in-service herbicide agent exposure.  In the alternative, he also asserts that it is related to his diabetes.  As secondary service connection under 38 C.F.R. § 3.310(a) is warranted, the Board need not address the Veteran's contentions on direct service connection.

Here, the Veteran has a current diagnosis of bilateral peripheral neuropathy in his lower extremities.  See May 2013 VA treatment record.  Moreover, as described above, the Veteran is also now service-connected for diabetes.  Therefore, the first two elements of secondary service connection are satisfied.

Regarding the last element, nexus, a May 2013 VA physician noted that the Veteran's bilateral feet neuropathy was "due to [diabetes] most likely."   Additionally, diabetic neuropathy is noted throughout the Veteran's VA treatment records.  This opinion is demonstrative of an etiological relationship between the Veteran's diabetes and his neuropathy, and the Board will afford the Veteran the benefit of the doubt in this regard and find a proximate cause relationship between the two.  Accordingly, for reasons outlined above, secondary service connection for bilateral lower extremity peripheral neuropathy is also established.  


ORDER

Service connection for diabetes is granted.

Secondary service connection for peripheral neuropathy of the lower extremities is granted.


REMAND

The Veteran asserts that his erectile dysfunction and skin disorder are due to herbicide agent exposure.  He also indicates that his erectile dysfunction is secondary to his diabetes.  Specifically, he testified that when his diabetes gets worse, his erectile dysfunction worsens as well.  See Board Hearing Tr. at 7-8.  The Veteran has not yet been afforded VA examinations for these disorders, and the duty to obtain one is triggered based on the Veteran's testimony.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Any outstanding records should also be secured.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records.

2. With any necessary assistance from the Veteran, obtain any outstanding pertinent private treatment records.
3. Then schedule the Veteran for a VA examination to determine the nature and etiology of his erectile dysfunction.  The entire claims file should be made available to the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

Following a review of the claims file, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's erectile dysfunction: 

(a) had its onset in service or is otherwise related to service, to include as a result of conceded herbicide agent exposure therein.  
(b) is proximately due to his service-connected diabetes mellitus; or
(c) has been aggravated (worsened) by his service-connected diabetes mellitus.

In addressing this question, please do not rely solely on negative service treatment records and/or the fact that presumptive service connection is not available for the condition and cannot be the sole basis for finding that the condition is not related to his conceded exposure to herbicide agents.  A complete rationale should be given for all opinions and conclusions expressed.

4. Then schedule the Veteran for a VA examination to determine the nature and etiology of his skin disorder.  The entire claims file should be made available to the examiner.  All indicated studies should be performed, and all findings should be reported in detail.
Following a review of the claims file, the examiner is asked to address the following:

(a) Identify all skin disorders present since September 2011, to include basal cell carcinoma, squamous cell carcinoma, atopic dermatitis, actinic keratosis, and tinea.  If any of the diagnoses are not warranted, please reconcile these findings with the diagnoses of the same in the April 2013 private treatment record and February 2014, April 2014, and February 2016 VA treatment records.

(b) For each disorder so diagnosed, please opine as to whether it is at least as likely as not (50 percent or greater probability) that such disorder had its onset in service or is otherwise related to service, to include as a result of conceded exposure to herbicide agents therein.  

In addressing this question, please do not rely solely on negative service treatment records and/or the fact that presumptive service connection is not available for the disorder and cannot be the sole basis for finding that the disorder is not related to his conceded exposure to herbicide agents.  A complete rationale should be given for all opinions and conclusions expressed.

5. Then, after taking any additional development deemed necessary, readjudicate the claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


